130 T.C. No. 14



                UNITED STATES TAX COURT



JUDITH A. BARNES, f.k.a. JUDITH GENRICH, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 15716-07.                 Filed June 11, 2008.



     On Nov. 24, 2000, P filed a request for equitable
relief from joint and several liability with respect to
her and her ex-spouse’s 1997 tax underpayment. On
Sept. 13, 2001, R issued a final notice of
determination, denying the requested relief. On Mar.
7, 2007, P filed a second request for equitable relief
with respect to the same underpayment, providing more
detailed factual allegations and alleging that in 2002
her ex-husband and his business associate had been
convicted of criminal securities fraud. By letter
dated May 1, 2007, R declined to reconsider his
original denial of relief. On July 22, 2007, P filed
her petition in this Court. R filed a motion to
dismiss for lack of jurisdiction. Subsequently, P
filed motions to enjoin collection, on the ground that
R had improperly levied upon her property during the
pendency of this proceeding. Held, P’s second claim
for relief was essentially duplicative of her first
claim for relief and was not a qualifying request for
relief pursuant to sec. 1.6015-1(h)(5), Income Tax
                                 - 2 -

     Regs. Held, further, the Court lacks jurisdiction
     under I.R.C. sec. 6015(e)(1)(A) because P failed to
     petition the Court within 90 days of the Sept. 13,
     2001, final notice of determination. Held, further,
     this Court lacks jurisdiction under I.R.C. sec.
     6015(e)(1)(B)(ii) to enjoin R’s collection action.

     Paul S. Boone, for petitioner.

     Francis C. Mucciolo and Miriam D. Dillard, for respondent.


                                OPINION


     THORNTON, Judge:   This case arises from a request for relief

from joint and several liability under section 6015(f) with

respect to petitioner’s unpaid taxes for 1997.1   This case is

before us on respondent’s motion to dismiss for lack of

jurisdiction and petitioner’s motions to enjoin collection.      For

the reasons discussed below, we shall grant respondent’s motion

to dismiss for lack of jurisdiction and deny petitioner’s motions

to enjoin collection.

                            Background

     On their joint 1997 Federal income tax return petitioner and

her then spouse, Nathan Genrich (Mr. Genrich), reported but did

not fully pay their tax liability arising from the sale of real

property owned by petitioner.    Petitioner and Mr. Genrich

divorced in 1998.   Subsequently, petitioner filed with respondent

Form 8857, Request for Innocent Spouse Relief (And Separation of


     1
       Unless otherwise indicated, all section references are to
the Internal Revenue Code, as amended.
                               - 3 -

Liability and Equitable Relief), dated November 24, 2000, seeking

equitable relief from joint and several liability with respect to

the 1997 underpayment.   An attachment to her Form 8857 stated:

     The following statement is provided as an explanation
     pursuant to Code Section 66(c)(3) regarding application
     of innocent spouse rule:

          1.   Taxpayer’s lack of knowledge
               The taxpayer was unaware of any of the
               details of the 1997 joint tax return
               since she had not seen the return prior
               to the return being filed. Her
               signature was forged on the return.

               Although the taxpayer was aware of the
               sale of her property, she was told that
               the taxes would be paid from funds in
               husband’s possession.

          2.   The facts and circumstances
               The taxpayer received a portion of the
               sale price at closing. She was told
               that her former husband had sufficient
               funds to pay the related tax liability.
               In fact, the taxpayer learned that these
               funds as well as additional amounts
               were given by her former husband to
               Terry Cattell (Great Western) who is
               presently being sought by the FBI for
               securities fraud.

     In Letter 3279, dated September 13, 2001, and sent by

certified mail to petitioner’s last known address, respondent

determined that petitioner was not entitled to equitable relief

pursuant to section 6015(f).   The letter stated:   “This letter is

your FINAL NOTICE of our determination”.   An attachment to the

letter provided a detailed explanation of respondent’s reasons
                                - 4 -

for denying the requested relief.2      The letter further stated:

“You can contest our determination by filing a petition with the

United States Tax Court.   You have 90 days from the date of this

letter to file your petition.   The court cannot consider your

case if the petition is filed late.”      Petitioner did not petition

this Court within the 90-day period.

     About 5½ years later, petitioner filed with respondent a

second Form 8857, dated March 2, 2007, seeking equitable relief

under section 6015(f) with respect to the 1997 underpayment.

This second request for relief included a more detailed statement

of factual allegations than was included with her first request

for relief and contained the new allegation that in 2002 Mr.

Genrich and his business associate, Terry Cattell, had been

convicted of criminal securities fraud.

     On May 1, 2007, respondent sent petitioner Letter 3657C,

stating:

     We received Form 8857, Request for Innocent Spouse
     Relief (And Separation of Liability and Equitable
     Relief). You do not meet the basic eligibility
     requirements because:

     Our records show you previously filed Form 8857 on
     December 01, 2000 for tax year 1997 and your claim was

     2
       The attachment to Letter 3279, dated Sept. 13, 2001,
indicated that petitioner’s request for relief was denied
because: (1) Petitioner had not established that she had no
knowledge or reason to know that the tax would not be paid; (2)
petitioner had not established that she would suffer economic
hardship if relief were not granted; and (3) the tax underpayment
was allocable to petitioner because it arose from the sale of
real estate owned solely by petitioner.
                                - 5 -

     consider [sic] and denied. Since the facts have not
     changed, no further action can be taken on your request
     for relief.

     On July 11, 2007, while residing in Florida, petitioner

filed her petition “for redetermination of the decision set forth

by the Commissioner of Internal Revenue in the Final Notice of

Determination, dated September 13, 2001, and as amended by its

Letter 3657C dated May 1, 2007.”    On September 5, 2007,

respondent filed his motion to dismiss for lack of jurisdiction,

on the ground that the petition was not filed in response to a

notice that would confer jurisdiction on this Court.

     On December 19, 2007, petitioner filed a motion to enjoin

collection with respect to a levy that petitioner alleged

respondent had improperly issued after petitioner filed her

petition.   On January 7, 2008, the Court held a hearing on both

motions and ordered briefs.    On May 27, 2008, petitioner filed an

“emergency” motion to restrain collection alleging that

respondent had issued a notice of public auction sale of the

levied-upon property for June 17, 2008.

                              Discussion

Respondent’s Motion To Dismiss for Lack of Jurisdiction

     In general, spouses who file a joint Federal income tax

return are jointly and severally liable for the full amount of

the tax liability shown or required to be shown on the return.

Sec. 6013(d)(3); Butler v. Commissioner, 114 T.C. 276, 282
                               - 6 -

(2000).   If certain requirements are met, however, an individual

may seek relief from joint and several liability under section

6015.

     Petitioner seeks equitable relief under section 6015(f).3

Section 6015(e)(1)(A) provides that in the case of an individual

who requests equitable relief under section 6015(f), this Court

has jurisdiction to determine the appropriate relief if the

petition is filed:

          (i)   at any time after the earlier of--

               (I) the date the Secretary mails * * *
          notice of the Secretary’s final determination
          of relief available to the individual, or

               (II) the date which is 6 months after
          the date such * * * request is made with the
          Secretary, and

          (ii) not later than the close of the 90th day
     after the date described in clause (i)(I).

     There is no dispute that the petition was not filed within

90 days of respondent’s mailing of the notice of final

determination on September 13, 2001.   Petitioner contends,

however, that her petition is timely because it was filed within

90 days of respondent’s Letter 3657C, dated May 1, 2007, which

petitioner characterizes variously as an “amendment” to the 2001

notice and as “in effect” respondent’s final determination.

Alternatively, petitioner contends, if respondent’s May 1, 2007,


     3
       Because petitioner seeks relief from underpayments of tax
rather than understatements of tax, relief is not available to
her under sec. 6015(b) or (c).
                                 - 7 -

letter does not constitute a “determination” within the meaning

of section 6015(e)(1)(A)(i)(I), then the petition is timely

pursuant to section 6015(e)(1)(A)(i)(II), because more than 6

months have elapsed since March 2, 2007, when she made her most

recent request for relief.   For the reasons discussed below, we

disagree with petitioner’s contentions.

     Section 6015(h) provides:    “The Secretary shall prescribe

such regulations as are necessary to carry out the provisions of

this section”.   The regulations under section 6015 provide that a

qualifying request for equitable relief under section 6015(f) is

“the first timely claim for relief from joint and several

liability for the tax year for which relief is sought.”    Sec.

1.6015-1(h)(5), Income Tax Regs.    As an exception to this general

rule, the regulations permit a second election in an instance

where an individual seeks relief under section 6015(c) (which

provides for allocation of a deficiency for individuals who are

no longer married, are legally separated, or are not members of

the same household), and a change in the individual’s marital

status, etc., as of the time of the second election opens the

door to relief for which the individual was previously

ineligible.   Id.; see Vetrano v. Commissioner, 116 T.C. 272, 283

(2001) (“if Mrs. Vetrano became eligible to elect relief under

section 6015(c) after the date of the first election, then she
                               - 8 -

could make a second election under section 6015(c)”).    The

regulations further provide:

     A requesting spouse is entitled to only one final
     administrative determination of relief under § 1.6015-1
     [which encompasses requests for equitable relief from
     joint and several liability on a joint return] for a
     given assessment, unless the requesting spouse properly
     submits a second request for relief that is described
     in § 1.6015-1(h)(5). [Sec. 1.6015-5(c)(1), Income Tax
     Regs.]

     Petitioner does not dispute the validity of these

regulations nor otherwise express disagreement with respondent’s

position that these regulations rationally promote the

Government’s legitimate interest in finality with respect to

administrative claims for relief under section 6015.    There is

also no dispute that petitioner does not come within the

exception described in section 1.6015-1(h)(5), Income Tax Regs.,

permitting second elections in certain situations pursuant to

section 6015(c).

     Respondent contends, and petitioner does not dispute, that

in both her initial Form 8857, dated November 24, 2000, and her

second Form 8857, dated March 2, 2007, petitioner sought an

administrative determination of equitable relief under section

6015(f) with respect to her 1997 tax underpayment.4    Petitioner

     4
       Petitioner does not dispute that her Form 8857, Request
for Innocent Spouse Relief (And Separation of Liability and
Equitable Relief), dated Mar. 2, 2007, was her second request for
equitable relief pursuant to sec. 6015(f), notwithstanding that
the attachment to her earlier Form 8857, dated Nov. 24, 2000,
stated that this initial request for equitable relief was
                                                   (continued...)
                               - 9 -

contends that in filing the second Form 8857, she was trying to

bring to respondent’s attention facts “which were neither in

existence at the time her claim was initially decided nor during

the time available to petition” this Court.   The only such new

fact that petitioner specifically relies upon in this proceeding,

however, is the 2002 conviction of Mr. Genrich and his business

associate for criminal securities fraud.5   Although petitioner’s

second request for relief contained more detailed factual

allegations than were presented in her first request for relief,

the discussion in respondent’s Letter 3279, dated September 13,

2001, shows that most of these allegations had been raised and

considered during administrative review of her first request for

relief.   On the basis of our careful review of the record, we

conclude that petitioner’s second request for relief presented

essentially the same factual basis and ground for relief as the


     4
      (...continued)
pursuant to sec. 66(c). To the contrary, in her petition
petitioner avers that her Form 8857 dated Nov. 24, 2000, sought
“equitable relief pursuant to Internal Revenue Code § 6015(f).”
We deem petitioner to have waived any argument that her Form 8857
dated Mar. 2, 2007, represented her first request for equitable
relief pursuant to sec. 6015(f).
     5
       On brief petitioner contends that the 2002 criminal
conviction of her ex-spouse and his business associate is
“material to her claim for relief” but does not otherwise explain
what relevance, if any, this allegation has with respect to two
of the three grounds on which respondent originally denied
relief; namely that petitioner had not established that she would
suffer economic hardship if relief were not granted and that the
tax underpayment was allocable to petitioner because it arose
from the sale of real estate that she owned.
                                - 10 -

first claim for relief and is best characterized as seeking

reconsideration of her first request for relief, with

reiterations of those claims.    Cf. IRS v. Pransky, 318 F.3d 536

(3d Cir. 2003) (holding that the submission of a duplicative

second administrative claim for refund under section 6532 did not

start the 2-year limitations period anew).   Although the statute

does not expressly address whether an individual may invoke this

Court’s jurisdiction by resubmitting a previously denied request,

we do not believe the 90-day limitations period of section

6015(e)(1)(A) should be defeated or protracted by the simple

expedient of filing a succession of duplicative claims.6    Cf.

Yuen v. Commissioner, 112 T.C. 123, 129 (1999) (resubmission of

an interest abatement claim did not vest this Court with

jurisdiction under section 6404(g)).

     Petitioner contends that respondent’s Letter 3657C dated May

1, 2007, was “in effect” respondent’s final determination or an

amendment to the 2001 final determination.   We disagree.

     Neither the statute nor the regulations prescribe the exact

form or content of a notice of final determination of relief




     6
       Particularly in the light of the fact that petitioner has
not challenged the validity of the subject regulations, we need
not and do not decide whether a second request for relief that is
based on grounds or facts sufficiently dissimilar from those
underlying the first request for relief might revive the right to
petition for review by this Court.
                              - 11 -

under section 6015.7   In analogous situations, in analyzing

whether the Commissioner’s letter to a taxpayer constituted a

statutory notice of deficiency, this Court has looked to whether

the letter purported to be a deficiency notice and whether the

Commissioner intended it as such.   See Kellogg v. Commissioner,

88 T.C. 167, 176-177 (1987); Abrams v. Commissioner, 84 T.C. 1308

(1985), affd. 787 F.2d 939 (4th Cir. 1986), affd. sub nom. Benzvi

v. Commissioner, 787 F.2d 1541 (11th Cir. 1986), affd. sub nom.

Spector v. Commissioner, 790 F.2d 51 (8th Cir. 1986), affd. sub

nom. Donley v. Commissioner, 791 F.2d 383 (5th Cir. 1986), affd.

without published opinion sub nom. Becker v. Commissioner, 799

F.2d 753 (7th Cir. 1986), affd. sub nom. Alford v. Commissioner,

800 F.2d 987 (10th Cir. 1986), affd. sub nom. Gaska v.

Commissioner, 800 F.2d 633 (6th Cir. 1986), affd. 814 F.2d 1356

(9th Cir. 1987).   On the basis of our careful review of the

Letter 3657C that respondent sent to petitioner on May 1, 2007,

we conclude that it does not purport to be a final notice of




     7
       The statute requires the individual requesting relief to
petition the Tax Court no later than 90 days after the Secretary
mails the notice of final determination by certified or
registered mail to the taxpayer’s last known address. Sec.
6015(e)(1)(A)(i)(I), (ii). Respondent suggests on brief that
because the Letter 3657C was not mailed in this manner, it cannot
be considered “in effect” a final notice of determination. The
record does not clearly establish how the Letter 3657C was
mailed, but we are not prepared to say that improper mailing of
an otherwise valid final notice of determination would deprive
this Court of jurisdiction.
                               - 12 -

determination under section 6015, or an amendment to the original

notice of final determination, and was not intended as such.

     The Letter 3657C sent to petitioner does not state that it

represents a final determination of relief available under

section 6015, or an amendment to the prior notice of final

determination, and does not contain instructions on how to

petition the Tax Court.    By contrast, the Letter 3279 sent to

petitioner on September 13, 2001, states that it is the “FINAL

NOTICE” of respondent’s determination, provides instructions on

how, and when to petition the Tax Court and includes a detailed

explanation of respondent’s reasons for denying the request for

relief.

     Pursuant to the Internal Revenue Manual (IRM), Letter 3657C

is the form to be used to explain that a section 6015 claim for

relief has been previously disallowed.8   6 Administration, IRM

(CCH), pt. 25.15.7.5.2.2, at 52,549 (Sept. 1, 2006).    The

character of the Letter 3657C sent to petitioner is consistent

with this provision.   After noting that petitioner’s previous

request for section 6015 relief had been considered and denied,

the Letter 3657C states:    “Since the facts have not changed, no

further action can be taken on your request for relief.”



     8
       Although, as discussed infra, the Internal Revenue Manual
(IRM) does not have the force of law, we look to these provisions
as indications of respondent’s intent with respect to the
issuance to petitioner of Letter 3657C.
                              - 13 -

     On brief petitioner contends:     “The obvious inference is

that if facts had changed or additional information was found

which had not been considered previously, Petitioner would have

met the basic eligibility requirements and the claim would have

moved forward to an evaluation of the facts and a ruling on

same.”   Petitioner cites provisions of the IRM which indicate

that in some instances the Commissioner might reconsider a notice

of final determination on the basis of newly submitted or newly

addressed information.9   It is well settled, however, that the

IRM does not have the force of law, is not binding on the

Commissioner, and does not confer any rights on the taxpayer.

See, e.g., Fargo v. Commissioner, 447 F.3d 706, 713 (9th Cir.

2006), affg. T.C. Memo. 2004-13; Carlson v. United States, 126

F.3d 915, 922 (7th Cir. 1997); Tavano v. Commissioner, 986 F.2d

1389, 1390 (11th Cir. 1993), affg. T.C. Memo. 1991-237; Matthews

v. Commissioner, T.C. Memo. 2008-126.     In any event, we are not


     9
       Petitioner cites IRM pt. 25.15.17.1 (Mar. 21, 2008), which
states:

     A Final Determination or a claim previously closed as
     nonqualified will be reconsidered anytime a requesting
     spouse (RS) submits additional information (or when the
     IRS has failed to address the information previously
     sent) not previously considered as long as the
     Collection Statute Expiration Date (CSED) or Refund
     Statute Expiration Date (RSED) is still open. * * *

As respondent notes in his response to petitioner’s “emergency”
motion to restrain collection, IRM pt. 25.15.17.1 was first
issued on Mar. 21, 2008, approximately 10 months after respondent
issued the Letter 3657C.
                                - 14 -

persuaded that the Letter 3657C materially erred in

characterizing the facts as unchanged.

     In sum, pursuant to the regulations, petitioner’s second

Form 8857 was not a qualifying request for relief, and petitioner

was not entitled to a second final administrative determination

of relief with respect thereto.    See secs. 1.6015-1(h)(5),

1.6015-5(c), Income Tax Regs.    Moreover, the Letter 3657C which

she received in response to her second Form 8857 did not

constitute a notice of final determination within the meaning of

section 6015(e)(1)(A)(i)(I).    Consequently, because petitioner

failed to timely petition this Court within 90 days of the notice

of final determination issued September 13, 2001, this Court

lacks jurisdiction.

     For similar reasons we reject petitioner’s alternative

argument that the Commissioner’s failure to issue a notice of

final determination within 6 months of petitioner’s filing her

second Form 8857 provides this Court jurisdiction under section

6015(e)(1)(A)(i)(II).   Because the second Form 8857 was not a

qualifying request for relief and did not entitle petitioner to a

second determination, respondent’s failure to issue a second

determination does not provide a basis for invoking this Court’s

jurisdiction pursuant to section 6015(e)(1)(A).
                              - 15 -

Petitioner’s Motions To Enjoin Collection

     Section 6015(e)(1)(B)(i) provides that “no levy or

proceeding in court shall be made, begun, or prosecuted against

the individual * * * requesting equitable relief under subsection

(f) * * * if a petition has been filed with the Tax Court under

subparagraph (A), until the decision of the Tax Court has become

final.”   Section 7421(a) broadly prohibits suits to restrain

assessment or collection, except as provided in certain

enumerated sections, including section 6015(e).   Section

6015(e)(1)(B)(ii) provides in relevant part:

          (ii) Authority to enjoin collection actions.--
     Notwithstanding the provisions of section 7421(a), the
     beginning of such levy or proceeding during the time
     the prohibition under clause (i) is in force may be
     enjoined by a proceeding in the proper court, including
     the Tax Court. The Tax Court shall have no
     jurisdiction under this subparagraph to enjoin any
     action or proceeding unless a timely petition has been
     filed under subparagraph (A) * * *. [Emphasis added.]

     Because, as just discussed, petitioner failed to file a

timely petition pursuant to section 6015(e)(1)(A), this Court has

no jurisdiction to enjoin respondent’s collection action.

     Accordingly,


                                         An order and order of

                                    dismissal for lack of

                                    jurisdiction will be entered.